Exhibit B
                                                                                                                                    M & G USA Corporation, et al.
                                                                                                                Exhibit B ‐ Report of Non‐Securities Ballots Excluded from Tabulation


    Plan Class    Plan Class Description                            Creditor Name                                                              Voting Amount        Accept/Reject       Received Date                                 Reason(s) for Exclusion


4                 Secured Corpus Christi Mech Lien Reserve Claims   AC Plastiques USA, LLC                                                         $169,778.98          Reject           11/29/2018     SUPERSEDED BY LATER RECEIVED VALID BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   Apache Industrial Painting, Inc.                                             $1,815,441.41          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   Butting Canada, Ltd.                                                         $1,173,643.64                           12/6/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN
                                                                                                                                                                                                        DID NOT VOTE TO ACCEPT OR REJECT THE PLAN,SUPERSEDED BY LATER RECEIVED VALID 
4                 Secured Corpus Christi Mech Lien Reserve Claims   Butting Canada, Ltd.                                                         $1,173,643.64                           12/6/2018      BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   Dawkins On‐Site Concrete, LLC                                                $4,592,824.65          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   Fagioli Inc.                                                               $15,455,692.33           Reject           12/5/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   Fluor                                                                        $5,198,819.71          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   Lexicon, Inc.                                                              $13,536,697.34           Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   Mirage Industrial Group                                                      $5,015,113.53          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   Montcalm USA, Inc.                                                           $2,131,622.33          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   MSI Supply                                                                     $142,008.11          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   N&A Project Management USA, Inc.                                               $417,070.19          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   Owl Creek Investments III, LLC as Transferee of CCC Group, Inc.                $596,872.02          Reject           12/10/2018     BALLOT RECEIVED AFTER VOTING DEADLINE


4                 Secured Corpus Christi Mech Lien Reserve Claims   Rabalais Constructors, LLC                                                     $487,930.01         Accept            12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   Repcon, Inc.                                                                   $261,593.34          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   TCI Business Capital, Inc.                                                 $52,934,351.12           Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   TNT Crane & Rigging                                                            $610,583.00          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   W.T. Byler Co., Inc.                                                           $300,000.00          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


4                 Secured Corpus Christi Mech Lien Reserve Claims   Wholesale Electric Supply Co. of Houston, Inc                                $4,320,444.94          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims                          ADAP, Sharad Narayan                                                            $17,713.00                           11/21/2018     DID NOT VOTE TO ACCEPT OR REJECT THE PLAN
                                                                                                                                                                                                        DID NOT VOTE TO ACCEPT OR REJECT THE PLAN,SUPERSEDED BY LATER RECEIVED VALID 
8                 General Unsecured Claims                          Air Liquide Large Industries US LP                                         $46,536,252.97                            12/6/2018      BALLOT


8                 General Unsecured Claims                          Air Liquide Large Industries US LP                                         $46,536,252.97                            12/6/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims                          Air Products and Chemicals, Inc.                                                $20,167.34                           12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN
                                                                    Alcof II Nubt. L.P. As Transferee of Aloke Empreendimentos e 
8                 General Unsecured Claims                          Participacoes Ltda                                                         $59,997,195.69           Accept           12/7/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims                          Alfredo Ortiz                                                                      $980.58          Accept           12/10/2018     BALLOT RECEIVED AFTER VOTING DEADLINE




                                                                                                                                              Page 1 of 4
                                                                                                              M & G USA Corporation, et al.
                                                                                          Exhibit B ‐ Report of Non‐Securities Ballots Excluded from Tabulation


    Plan Class    Plan Class Description     Creditor Name                                                               Voting Amount        Accept/Reject       Received Date                                 Reason(s) for Exclusion
                                                                                                                                                                                  DID NOT VOTE TO ACCEPT OR REJECT THE PLAN,SUPERSEDED BY LATER RECEIVED VALID 
8                 General Unsecured Claims   Allen, Richard L                                                                  $1,672.87                           12/4/2018      BALLOT


8                 General Unsecured Claims   Allen, Richard L                                                                  $1,672.87          Accept           12/10/2018     BALLOT RECEIVED AFTER VOTING DEADLINE


8                 General Unsecured Claims   Amanda M Garcia                                                                     $446.89          Accept           12/6/2018      BALLOT RECEIVED AFTER VOTING DEADLINE


8                 General Unsecured Claims   Arkadin Inc                                                                       $1,648.00          Accept           12/10/2018     BALLOT RECEIVED AFTER VOTING DEADLINE,SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   Arkadin Inc                                                                       $1,648.00          Accept           12/10/2018     BALLOT RECEIVED AFTER VOTING DEADLINE
                                             BlackRock Financial Management, Inc. or an affiliate, on behalf of 
8                 General Unsecured Claims   funds and accounts under management                                             $240,230.81          Accept           12/4/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT
                                             BlackRock Financial Management, Inc. or an affiliate, on behalf of 
8                 General Unsecured Claims   funds and accounts under management                                             $240,230.81          Accept           12/4/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT
                                             BlackRock Financial Management, Inc. or an affiliate, on behalf of 
8                 General Unsecured Claims   funds and accounts under management                                             $240,230.81          Accept           12/4/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT
                                             BlackRock Financial Management, Inc. or an affiliate, on behalf of 
8                 General Unsecured Claims   funds and accounts under management                                             $240,230.81          Accept           12/4/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT
                                             BlackRock Financial Management, Inc. or an affiliate, on behalf of 
8                 General Unsecured Claims   funds and accounts under management                                             $240,230.81          Accept           12/4/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT
                                             BlackRock Financial Management, Inc. or an affiliate, on behalf of 
8                 General Unsecured Claims   funds and accounts under management                                             $240,230.81          Accept           12/4/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT
                                             BlackRock Financial Management, Inc. or an affiliate, on behalf of 
8                 General Unsecured Claims   funds and accounts under management                                             $240,230.81          Accept           12/4/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT
                                             BlackRock Financial Management, Inc. or an affiliate, on behalf of 
8                 General Unsecured Claims   funds and accounts under management                                             $240,230.81          Accept           12/4/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   Blue Moon Entertainment                                                           $4,135.00          Accept           12/10/2018     BALLOT RECEIVED AFTER VOTING DEADLINE


8                 General Unsecured Claims   Close Jr, William P                                                               $2,091.09          Accept           12/10/2018     BALLOT RECEIVED AFTER VOTING DEADLINE


8                 General Unsecured Claims   Controls And Instrumentation Company, Inc.                                        $8,970.82          Accept           11/28/2018     SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   Dawkins On Site Concrete                                                      $5,841,246.71          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   Earhart, Neal J                                                                   $6,337.76                           11/21/2018     DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   Fitch, Teresa L                                                                   $2,083.85                           11/26/2018     DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   Hammack, Christopher P                                                            $2,019.17          Accept           11/14/2018     SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   Hendee Enterprises Inc                                                            $2,580.00          Accept           11/14/2018     SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   Hogan Lovells US LLP                                                            $815,682.80                           12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   Intergraph Corporation                                                           $98,470.00          Accept           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   Joshua Pina                                                                       $1,215.42          Accept           12/5/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   M & G Chemicals Brazil S.A.                                                              $1.00                        12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN




                                                                                                                        Page 2 of 4
                                                                                                            M & G USA Corporation, et al.
                                                                                        Exhibit B ‐ Report of Non‐Securities Ballots Excluded from Tabulation


    Plan Class    Plan Class Description     Creditor Name                                                             Voting Amount        Accept/Reject       Received Date                                  Reason(s) for Exclusion


8                 General Unsecured Claims   M&G Chemicals Brazil S.A.                                                              $1.00                        12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   M&G Chemicals Brazil S.A.                                                              $1.00                        12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   M&G Chemicals Brazil S.A.                                                              $1.00                        12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   M&G Chemicals Brazil S.A.                                                              $1.00                        12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   M&G Chemicals Brazil S.A.                                                              $1.00                        12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   M&G Chemicals Brazil S.A.                                                              $1.00                        12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   M&G Chemicals Brazil S.A.                                                              $1.00                        12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   M&G Chemicals Brazil S.A.                                                              $1.00                        12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   M&G Polimeros Brasil S.A.                                                              $1.00                        12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   M&G Polimeros Brasil S.A.                                                              $1.00                        12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   M&G Polimeros Brasil S.A.                                                 $16,427,295.81                            12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   Montcalm USA, Inc.                                                          $1,171,061.90          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT
                                                                                                                                                                                DID NOT VOTE TO ACCEPT OR REJECT THE PLAN,SUPERSEDED BY LATER RECEIVED VALID 
8                 General Unsecured Claims   MSC Industrial Supply                                                             $552.28                           11/16/2018     BALLOT


8                 General Unsecured Claims   MSI Supply, Inc.                                                               $20,854.48          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   N&A Project Management USA, Inc.                                              $232,070.19          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   Nationwide Industrial Supply                                                   $47,079.03          Accept           12/3/2018      NOT ENTITLED TO VOTE ON PLAN


8                 General Unsecured Claims   Ortiz, Alfredo                                                                  $3,614.15          Accept           12/10/2018     BALLOT RECEIVED AFTER VOTING DEADLINE


8                 General Unsecured Claims   Pinnacle Environmental Consultants                                                $504.19          Accept           12/10/2018     BALLOT RECEIVED AFTER VOTING DEADLINE


8                 General Unsecured Claims   Plaintiffs and class members in Tackett v. M&G Polymers USA, LLC          $44,034,000.00           Accept           11/20/2018     SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   Professional Services of America                                               $12,085.13          Accept           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT
                                                                                                                                                                                DID NOT VOTE TO ACCEPT OR REJECT THE PLAN,SUPERSEDED BY LATER RECEIVED VALID 
8                 General Unsecured Claims   Reimel Machine                                                                 $55,983.00                           11/13/2018     BALLOT


8                 General Unsecured Claims   Sanders, Zachary A                                                                $877.58                           12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   Saunders, Russell A                                                             $2,091.09          Accept           11/19/2018     SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   Sims, Loretta J                                                                 $2,244.21                           12/5/2018      DID NOT VOTE TO ACCEPT OR REJECT THE PLAN


8                 General Unsecured Claims   TCI Business Capital, Inc.                                                $25,764,124.13           Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT




                                                                                                                      Page 3 of 4
                                                                                               M & G USA Corporation, et al.
                                                                           Exhibit B ‐ Report of Non‐Securities Ballots Excluded from Tabulation


    Plan Class    Plan Class Description     Creditor Name                                                Voting Amount        Accept/Reject       Received Date                                 Reason(s) for Exclusion


8                 General Unsecured Claims   TCI Business Capital, Inc.                                     $4,206,178.19          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   TCI Business Capital, Inc.                                     $4,206,178.19          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   TCI Business Capital, Inc.                                     $4,206,178.19          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   Unicredit Factoring Spa                                        $5,586,889.15          Reject           12/5/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT


8                 General Unsecured Claims   W. T. Byler Co., Inc.                                            $300,000.00          Reject           12/6/2018      SUPERSEDED BY LATER RECEIVED VALID BALLOT




                                                                                                         Page 4 of 4
